Citation Nr: 0305052	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 1, 2001, 
for termination of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1945.  
He died in March 1967.  

Service connection for cause of death was granted, and the 
veteran's surviving spouse (the appellant herein) was granted 
DIC benefits, which were terminated after her remarriage in 
1971.  The appellant's second husband died in 1990, and she 
was again approved for DIC benefits, commencing in 
October 1990.  VA received notice that the appellant 
remarried again on August 30, 2001, and DIC was terminated 
effective August 1, 2001.  The appellant has appealed the 
effective date of termination of DIC.  The case is now ready 
for appellant review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant was in receipt of DIC benefits from 
October 1990, and remarried on August 30, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
2001, for termination of dependency and indemnity 
compensation (DIC) benefits have not been met.  38 U.S.C.A. 
§ 5112(b)(1), 7104(c) (West 2002); 38 C.F.R. § 3.500(n) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are in effect during the pendency of this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  However, the U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
VCAA can have no effect on an appeal where it is the law, and 
not the underlying facts or development of the facts, that 
are dispositive in the case.  Manning v. Principi, No. 98-572 
(U.S. Vet. App. Dec. 19, 2002).  

The effective date of a discontinuance of dependency and 
indemnity compensation benefits by reason of marriage or 
remarriage shall be the last day of the month before such 
marriage occurs.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. 
§ 3.500(n).  

Analysis:  The appellant in this case had been in receipt of 
DIC benefits, most recently in effect from October 1, 1990, 
based upon her status as the surviving spouse of a former 
veteran who was granted service connection for cause of 
death.  The appellant contacted the RO and informed them that 
she had been remarried on August 30, 2001.  In accordance 
with the applicable law and regulation, the RO took award 
action to discontinue DIC benefits effective August 1, 2001, 
and notified the appellant of this action.  In October 2001, 
the appellant responded that she felt she should be entitled 
to receive 29 days of DIC benefits during the month of 
August 2001, prior to her remarriage on August 30, 2001.

The law and regulation on the effective date for 
discontinuance of an award of DIC benefits is clear.  They 
provide that when DIC is discontinued by reason of marriage 
or remarriage, the effective date shall be the last day of 
the month before such marriage.  The appellant was married in 
August 2001.  The law therefore provides that DIC will be 
discontinued on July 31, 2001.  This is administratively 
moved to August 1, 2001, and no payment of DIC benefits for 
the month of August 2001 is warranted.  The Board is bound in 
its decisions by the laws and regulations of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104(c).  The appellant's 
claim must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than August 1, 2001, 
for discontinuance of dependency and indemnity compensation 
is denied.  



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 




 In the meanwhile, please note these important corrections to 
the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

